IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 

JAMES GARRETT FREEMAN
VS.								CAUSE NUMBER AP-76,052
THE STATE OF TEXAS
ORDER
	The above styled and numbered cause is before this Court on direct appeal from
appellant's capital murder conviction  and sentence of death in Cause No. 15987 in the 329th
District Court of Wharton County.
	The Court is of the opinion that State's Exhibit Numbers 46 - 54 (in-car video) should be
inspected.  Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Wharton County is ordered
to file State's Exhibit Numbers 46 - 54 with the Clerk of this Court on or before the 30th day of
December, 2010.
	IT IS SO ORDERED THIS THE 20th DAY OF DECEMBER, 2010

PER CURIAM
EN BANC
DO NOT PUBLISH